Citation Nr: 9921049	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a temporary total rating for a period of 
hospitalization from May 28, 1996 to June 30, 1996 for the 
veteran's PTSD and continued the 30 percent disability evaluation 
for PTSD from July 1, 1996.


REMAND

The Board observes that the most recent thorough VA examination 
of the veteran's service-connected PTSD was during his VA Medical 
Center (VAMC) hospitalization from May to July 1996, more than 3 
years ago.  Additionally, the July 1996 VAMC discharge summary 
indicates that the veteran was to be followed on an outpatient 
basis for his PTSD.  Records of such treatment are not present in 
the claims folder.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination as well as to obtain recent treatment records so that 
the evaluation of the disability will be a fully informed one.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain relevant copies of 
VA clinical documentation pertaining to 
treatment of the veteran after July 1996, 
including those from individual and group 
therapy, is forwarded for incorporation in 
the record. 
 
2.  The RO should the schedule the veteran 
for a VA PTSD examination.  The claims 
folder and a copy of this remand should be 
made available to the examiner. The 
examiner should provide a multiaxial 
diagnosis using the criteria found in the 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), 
including a Global Assessment of 
Functioning (GAF) and an opinion as to what 
level of disability the score signifies.

Following completion of these actions, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



